DETAILED ACTION
Status of the Application
	Claims 1, 3-9 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 1, 3-9, cancellation of claim 2, and amendments to the specification as submitted in a communication filed on 3/22/2022 are acknowledged.
In a telephone conversation with Mr. Lin Hymel on 3/29/2022, an agreement was reached to amend claims 1, 3-7 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claim 9 is rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1, 6-8 (elected invention) and the method of claim 9 is hereby withdrawn.
In accordance with MPEP 809, claims 3-5 are rejoined for examination on the merits in view of the fact that the linking claim, i.e., claim 1, has been found allowable.  The previous restriction requirement among the variants of claims 1, 3-8 is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Lin Hymel on 3/29/2022.
Please replace claims 1, 3-7 as follows:

	1.	A bio-efficacious phytase variant of a polypeptide having the amino acid sequence of 	SEQ ID NO: 2, wherein said variant has phytase activity and has at least 96.25% sequence 	identity with the polypeptide of SEQ ID NO: 2, wherein the variant comprises mutations 	corresponding to substitutions D149N, S189D, K190N, and K191N in the polypeptide of SEQ ID 	NO: 2. 

	3.	The bio-efficacious phytase variant according to claim 1 further comprising mutations 	corresponding to substitutions R210Q and L211M in the polypeptide of SEQ ID NO: 2.

	4. 	The bio-efficacious phytase variant according to claim 1 further comprising mutations 	corresponding to substitutions K25E or K25A, and G26N or G26S, and N193S or N193R in the 	polypeptide of SEQ ID NO: 2.

	5.	The bio-efficacious phytase variant according to claim 1 further comprising mutations at 	positions corresponding to positions 25, 26, 193, 210, and/or 211 in the polypeptide of SEQ ID 	NO: 2.

	6.	The bio-efficacious phytase variant according to claim 1 further comprising mutations 	corresponding to substitutions K25E or K25A, G26S or G26N, N193S, N193R or N193K, 	R210Q and L211M in the polypeptide of SEQ ID NO: 2.

	7.	The bio-efficacious phytase variant according to claim 1, which has phytase activity at up 	to 90 °C.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses variants of the polypeptide of SEQ ID NO: 2  (Eisele et al., Zhou et al.; cited in the prior Office action),  the Examiner has found no teaching or suggestion in the prior art directed to the polypeptide of SEQ ID NO: 2, or variants of the polypeptide of SEQ ID NO: 2 having substitutions corresponding to substitutions D149N, S189D, K190N, and K191N in the polypeptide of SEQ ID NO: 2.  Therefore, claims 1, 3-9, directed to (a) a variant of the polypeptide of SEQ ID NO: 2, wherein said variant comprises an amino acid sequence which is at least 96.25% identical to SEQ ID NO: 2, wherein said variant has phytase activity, and wherein said variant comprises substitutions corresponding to substitutions D149N, S189D, K190N, and K191N in the polypeptide of SEQ ID NO: 2, and (b) a method of producing a feed or food product, wherein the method requires adding the variant of (a) to a phytate-containing vegetable material, are allowable over the prior art of record. 

Conclusion
Claims 1, 3-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
April 5, 2022